Title: To George Washington from General William Howe, 5 February 1778
From: Howe, William
To: Washington, George



Sir,
Philadelphia 5th Febry 1778.

By Advices lately received from Rhode Island, transmitting to me a Copy of a Letter from General Heath to Lieutenant General Burgoyne, (Copy of which is enclosed) I am informed that it is determined to detain General Burgoyne’s Troops in New England, until all Demands for their Provisions and other Necessaries are satisfied; and that this Determination is grounded, not only upon a Requisition of mine for Provisions to be sent in for the Subsistence of the Prisoners in my Possession, and for the Purchase of other Necessaries, but upon a Forgery of my Agents, Emissaries, and Abettors, of what are called Continental Bills of Credit. This last Allegation is too illiberal to deserve a serious Answer: With regard to the other, I know not from what Expression in any of my Letters to you, it has been understood, that I made the Requisition alluded to. You know that the Allowance of Provisions to Prisoners, from the Beginning of my Command, has been equal in Quantity and Quality to what is given to our own Troops not on Service: If

you had thought this insufficient, you might have directed a farther Supply from the Markets, & were likewise at Liberty to send in whatever Articles you thought proper, from the Country. The Allowance of Fuel has been also regulated, as well as our Means would admit, and a similar Permission of Purchase, or Supply from you, has never been refused. My Letter of the 21st of April last, explained to you the Extent of Relief afforded to the Prisoners. Clothing, and some other Necessaries, they had a Right to expect from those who had been the Occasion of their being exposed to the Chance of Captivity; and that Idea I have ever understood to be mutual—But notwithstanding the Remonstrances I made to you upon that Point, finding that Supplies were not sent in, my Humanity interposed on Behalf of the unfortunate Men in our Possession, and, on a late Representation of their Distress, I permitted in this City the purchase of Blanketting and such other Necessaries as the Severity of the Winter required, and without which they must absolutely have perished.
Confident as I am that you will acknowledge this to be a just Recital of Facts, I cannot but think it unnecessary to say any thing farther, either upon the Cruelty, falsely alledged to have been exercised against the Prisoners, or the unjust Reflections you have been so often induced to transmit to me upon that Head.
In Consideration however of the real and unavoidable Distresses of the Prisoners on both Sides, as well as to put and End to all fruitless Altercation on the Subject, I shall consent to an immediate Exchange of all Prisoners now in our Possession, as well Officers as private Men, so far as the Numbers of the latter, and parity of the Rank of the former will admit—In the mean time I shall wait the Arrival here of the British Officers whom you have released upon their Paroles, and shall without Delay send an equal Number to you in Return.
With Regard to the Accompt for Provisions and other Necessaries, which I find, by General Heath’s Letter, is become a Pretext for infringing, if it is not intended as an absolute Breach of, the Convention of Saratoga, I do readily agree to the immediate Appointment of Commissioners on your Part and on mine, to settle that Accompt, together with all other Accompts for Provisions &ca furnished the Prisoners on either Side, and to make Payment of the Balance.
You have only to name your Commissioners (two will I think be sufficient) and appoint a convenient Place and Time for their meeting two Gentlemen on my Part, to terminate the Business. The Exchange of Prisoners, and the Accommodation of the Difference that has so long subsisted between us upon that Score, may be adjusted at the same Time by the same Commissioners, upon an equitable Plan, as formerly proposed by yourself.

These Propositions, founded as they in great Measure are, upon your own Suggestions, I consider as now mutually agreed upon between us, and therefore I must hope to find that you are capable of carrying them finally into Execution without permitting any Set of Men to interfere at their Pleasure with such Authority as has been vested in you for the Exchange of Prisoners, and for the Decision of all Matters relating to them.
As I have no Objection to the earliest Meeting of the Commissioners for completing the Exchange and liquidating the Accompts, I trust there will be no new Impediment to the Release of General Burgoyne’s Troops, but that you will immediately give such Orders for their Embarkation, upon the Arrival of the Transports at Boston, as will remove every Difficulty. With due Respect I am Sir, your most obedient Servant

W. Howe


P.S. Your Letters of the 20th and 30th January are received, and shall be answered in a few Days.

